Citation Nr: 0628889	
Decision Date: 09/12/06    Archive Date: 09/20/06

DOCKET NO.  04-41 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
essential hypertension and arteriosclerotic heart disease. 


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to July 
1974.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 2000 decision of the VA Regional Office 
(RO).  In that decision, the RO determined that the veteran 
failed to submit new and material evidence sufficient to 
reopen his claim for service connection for arteriosclerotic 
heart disease with hypertension.  The veteran perfected an 
appeal of that decision. 

The issue of service connection for arteriosclerotic heart 
disease with hypertension is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 1995, the RO declined to reopen a 
previously-denied claim for service connection for 
arteriosclerotic heart disease with hypertension.  The 
veteran was notified of that decision and disagreed, but 
after a statement of the case was issued he did not appeal. 

2.  The evidence submitted subsequent to the September 1995 
decision is new, in that it bears directly and substantially 
upon the specific matter under consideration and is not 
cumulative and redundant of the evidence previously 
considered.  The evidence is material in that, when 
considered by itself or in connection with evidence 
previously assembled, the evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim


CONCLUSION OF LAW

1.  The September 1995 decision in which the RO declined to 
reopen a previously-denied claim for service connection for 
arteriosclerotic heart disease with hypertension is final. 
38 U.S.C. § 4005; 38 C.F.R. §§ 19.118, 19.192 (1990).

2.  New and material evidence has been received; therefore, 
the claim is reopened.  38 U.S.C.A. § 5108, 7105 (West 1991); 
38 C.F.R. § 20.200, 20.1103, 20.1105 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  


Throughout the history of this appeal, the veteran has 
asserted that he incurred arteriosclerotic heart disease with 
hypertension while in service.  His claim for service 
connection was denied in November 1990 and he did not appeal 
that decision.  In denying his claim, the RO cited lack of 
evidence establishing the in-service incurrence of his 
arteriosclerotic heart disease and hypertension.  

The relevant evidence of record prior to the most recent 
attempt to reopen his claim for VA compensation benefits 
includes an incomplete copy of his service medical records, 
VA treatment records, and private medical treatment records, 
as well as lay statements attesting to the service-connected 
origin of his current condition.  

The evidence submitted to reopen the claim includes duplicate 
copies of his previously submitted VA, private, and service 
medical records, in particular a March 1974 x-ray report, and 
a January 2001 opinion statement from his physician.  The 
veteran has also submitted private medical records 
documenting his continued treatment for arteriosclerotic 
heart disease and hypertension; and documents reflecting his 
entitlement to a disabled persons pass.  

With regard to the March 1974 x-ray report, this evidence is 
not new.  When denying the veteran's initial claim for 
service connection, the RO considered the March 1974 x-ray 
report and concluded that it was insufficient to establish 
the in-service incurrence of arteriosclerotic heart disease 
with hypertension.  However, the January 2001 opinion 
statement of the veteran's physician is both new and material 
evidence.  This evidence is new, in that the evidence of 
record in May 2000, when the RO last denied the veteran's 
claim to reopen, did not include a statement from a physician 
who reviewed the veteran's medical records and concluded that 
the x-ray reflected a confirmed, rather than provisional 
diagnosis of hypertension during service.  The evidence is 
also material because, when taken in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  The Board finds, therefore, that new and material 
evidence has been received, and the claim of entitlement to 
service connection for arteriosclerotic heart disease with 
hypertension is reopened. 

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
an increased rating in correspondence dated March 2001 by 
informing him of the evidence he was required to submit, 
including any evidence in his possession, and the evidence 
the RO would obtain on his behalf.  The veteran has been 
informed that he must submit evidence which establishes the 
in-service incurrence of arteriosclerotic heart disease with 
hypertension.  

Although notice regarding the evidence the veteran may submit 
to substantiate his claim was sent subsequent to the May 2000 
decision, the veteran has had six years following the initial 
notice to submit additional evidence or identify evidence for 
the RO to obtain.  In fact, the veteran has submitted 
additional evidence in support of his claim subsequent to the 
March 2001 notice.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  There has been no prejudice to the appellant, and 
any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant. 

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the veteran has not 
indicated the existence of any other evidence that is 
relevant to this appeal.  Throughout the history of the 
claim, the VA has obtained available documents from the 
veteran's service, private, and VA medical records.  After 
separation from service, his service medical records were 
transferred to a VA hospital.  The VA has repeatedly 
requested copies of the veteran's service medical records 
from several military and VA medical centers, VA regional 
offices, and the National Personnel Records Center.  His 
service medical records have not been located.  Although the 
veteran has alleged that no assistance was provided in the 
development of the record, he has not identified any records 
that the VA has not attempted to retrieve.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claim. 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for arteriosclerotic heart 
disease with hypertension is reopened. 


REMAND

The medical evidence of record reveals that the veteran has a 
current diagnosis of arteriosclerotic heart disease with 
hypertension.  Further, he has presented new and material 
evidence which raises the reasonable possibility that 
hypertension was incurred during service.  To ensure that the 
VA has met its duty to assist the claimant in developing the 
facts pertinent to the claim, the issue of service connection 
for arteriosclerotic heart disease with hypertension is 
REMANDED for the following development:

1. Review the claims file and ensure the 
veteran has been properly notified of the 
evidence needed to substantiate his 
claims for service connection.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), Kent v. Nicholson, 20 
Vet. App. 1 (2006). 

2. Provide the veteran a VA medical 
examination and obtain a medical opinion 
regarding whether it is as least as 
likely as not (that is, probability of 50 
percent or better) that the veteran's 
current arteriosclerotic heart disease 
and/or hypertension were first manifested 
by blood pressure readings in service. 
The claims folder must be made available 
to and be reviewed by the examiner.  The 
examination should include any tests or 
studies deemed necessary for an accurate 
assessment.  

If an examination is deemed impractical 
due to the veteran's residence overseas, 
the claims folder should be forwarded to 
a VA physician for this opinion.

3. After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought remains denied, the 
claimant should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The claimant need take no action unless otherwise 
notified, but has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



 Department of Veterans Affairs


